DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 





2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021, has been entered.






Claim Disposition

3.	Claims 1, 3, 5-13, 16-23, 26-27, 29-35, 38-39, 41-45, 47-51, 54, 60-61, 66-69, 71-73, 76-83, 86-87, 89-95, 98-99, 101-105, 107-109 and 114 have been cancelled. Claims 2, 4, 14-15, 24-25, 28, 36-37, 40, 46, 52-53, 55-59, 62-65, 70, 74-75, 84-85, 88, 96-97, 100, 106, 110-113 and 115-118 are pending. Claims 2, 4, 10, 14-15, 24-25, 28, 36-37, 40, 46, 52-53, 55-56 and 115 are under examination. Claims 57-59, 62-65, 70, 74-75, 84-85, 88, 96-97, 100, 106, 110-113 and 116-118 are withdrawn from consideration as directed to a non-elected invention. 




Drawing

4.	The drawings filed on March 1, 2021, are accepted by the examiner.



Claim Objections

5.	Claims 2, 15, 28 and 55 are objected to because of the following informalities:
For clarity it is suggested that claim 2 is amended to read, 

 introducing into a fungal cell a nucleic acid encoding a protein…….
b)    …..wherein the encoded type I sulfatase, without an activation step, is an inactive form, wherein, after the introduction, the fungal cell produces the type I sulfatase, in an active form, [[and]] wherein, after the introduction the fungal cell is cultivated at a pO2….. and wherein the protein with the type I sulfatase activity of a FGE is (i)….”.
For clarity it is suggested that claim 15 is amended to spell out the acronyms.
For clarity it is suggested that claim 28 is amended to recite, “polypeptide effects mannosyl…” in lieu of “capable of effecting” (See claim 28 (i), (v) and (viii)).
For clarity claim 28 should be amended to spell out the acronyms.
For clarity and consistency it is suggested that claims 2 and 28 are amended to delete the phrase “or a functional fragment thereof”.
For clarity and precision of claim language it is suggested that claim 55 is amended to read, “The method of claim 2, wherein the protein with the type I sulfatase activity of a FGE is [[a]] the mature wild type Columba livia FGE polypeptide, and wherein the  method further comprises a yeast MNS1…”.
Correction is required.





Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims  2, 4, 10, 14-15, 24-25, 28, 36-37, 40, 46, 52-53, 55-56 and 115 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Streptomyces coelicolor and Bos Taurus recited in claim 2, however there are no indicia regarding the claimed functional fragment because no correlation is made between structure and function. The method recites that the type I sulfatase activating activity of a FGE can be a functional mature FGE having an amino acid sequence that is at least 90% identical to any one of the amino acid sequence of (i) in claim 2, however, there is no apparent link of this fragment with the permeable recitation of “a functional fragment thereof”.
Furthermore, the claim language encompasses any “fragment” although there is a recitation of a “functional” one, just the mere words does not garner said function. No correlation is made between the structure and the function. The claimed invention set forth in claim 2 encompasses a large genus of fungal cell. The vast amount of variability is demonstrated in for example instant claim 40. The dependent claims herein do not rectify this deficiency. Moreover, the claimed embodiments in the dependent claims are directed to language such as “ER targeting motif” (claim 14); along with the ‘functional fragment’ language recited with “capable of” language in claim 28; and ‘at least 805’ sequence identity recited in claim 115, which is problematic as it 
The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The claimed invention is overly broad and encompasses a large variable genus of structures. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus maybe satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written .




The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 2, 4, 10, 14-15, 24-25, 28, 36-37, 40, 46, 52-53, 55-56 and 115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and the dependent claims hereto lacks clarity with respect to the language “or a functional fragment thereof” because there is not mention of this fragment in the body of the claim since all reference was deleted.

Claim 28 remains indefinite because it depends on claim 2 and uses the phrase capable of in describing a feature of the polypeptides. The capacity of a compound or composition to perform some conditional function is merely a recitation of a latent characteristic, the scope of which is unclear. The use of, “which” or ‘is’, is suggested.
Claim 28 lacks clear antecedent basis for the recitation of “functional fragment thereof”.





Claim Rejections - 35 USC §103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




9.    Claims 2, 4, 10, 14-15, 24-25, 28, 36-37, 40, 46, 52-53, 55-56 and 115 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al. (Molecular Genetics and Metabolism, of record in the application) in view of Carlson et al. (The JBC, vol. 283, no. 29, pages 20117-20125, 2008), SHIRE HUMAN GENETIC THERAPIES, 2012, of record in the application), AGRONOMIQUE INST. NAT. RECH. 2011, of record in application) and Database: UniProtKB/Swiss-Prot., (Accession No. Q0P5L5; 2G-MAY-2GG8, SUMF1__BOVIN) and Chernyavskaya et al. (Appl. Microbiol. Biotechnol. vol. 53, pages 152-158, 2000).
Rodriguez et al. teach expression of N-acetylgalactosamine-6-sulfate sulfatase in Pichia pastoris and co-expression with SUMFI which allowed a 2 fold increase compared to cells where SUMFI was not expressed. The utilization of a heterologous signal peptide allowed a higher enzyme activity than constructs using the native signal peptide (see pages 79-80). Rodriguez et al. renders obvious the claimed invention of claim 2 (and dependent claims 4, 24-25, 40, 46 and 52-53). However, Streptomyces coelicolor FGE, in E. coli (see page 20118, column 1, lines 6-12). The Rodriguez et al. reference and the Carlson et al. reference combined do not teach the limitation of claim 14, however, Shire Fluman Genetic Therapies teach 13 Sulfatase genes found in humans and teach FGE further comprise an ER targeting motif (see page 1). Shire Human Genetic Therapies describes coexpression of a sulfatase and FGE in mammalian cells and notes that FGE comprises a signal for ER-targeting (see pages 12-19 and 78). Hence, to use this signal sequence would be contemplated by the person skilled in the art when expressing an enzyme destined for the ER. The use thereof for mannose modification in a cell is thus also obvious over claim 28. Further, AGRONOMIQUE INST. NAT. RECH. describes the expression of a 4-O-sulfatase and FGE in a host cell. The host cell can be Pichia, Saccharomyces, Schizosaccharomyces or Yarrowia.
Therefore, it would appear that the further elements of the application referring to trafficking proteins in instant claims 36-37, for example; or use of filamentous fungi with specific sulfatases in claim 46, for example; the level of pO2; and cells deficient in OCH1 in claims 52-53, and 55, for example, represent normal modifications done in
the art as the advantages thus achieved can readily be foreseen. Chernyavskaya et al. teach mutant Yarrowia lipolytica yeast cultivated at a pO2 5% (see pages 155-156), thus culturing at the conditions claimed is obvious.
Further, the structure of the wild-type FGE of Bos taurus and the gene encoding the same is known in the art. The protein structure from the UNIPROT database (was previously reported in the action) discloses a structure that is 97.7% identical to SEQ ID 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render the claimed invention as obvious. Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.




Conclusion

10.	 No claims are allowable, however, SEQ ID NO: 63 is free of the art.

is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652